 


109 HRES 1094 IH: Recognizing the 60th Anniversary of Argonne National Laboratory.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1094 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mrs. Biggert submitted the following resolution; which was referred to the Committee on Science 
 
RESOLUTION 
Recognizing the 60th Anniversary of Argonne National Laboratory. 
 
 
Whereas Argonne National Laboratory was chartered in 1946, making it the Nation’s first national laboratory; 
Whereas Argonne is a direct descendant of the University of Chicago’s Metallurgical Laboratory, where, on December 2, 1942, a team led by Enrico Fermi, winner of the 1938 Nobel Prize in physics for his work in nuclear reactions, created the world’s first controlled nuclear chain reaction; 
Whereas throughout its 60-year history, Argonne has demonstrated and maintained world-class leadership in such fields as materials research, computer science, nuclear physics, nuclear energy technology, and transportation research and development; 
Whereas this distinguished legacy of accomplishment includes three Nobel Prizes and more than 750 national and international awards and honors received by Argonne scientists and engineers; 
Whereas today Argonne employs 2,900 staff, including 1,000 scientists and engineers working on more than 200 projects in basic and applied research aimed at improving the Nation’s energy, economic, environmental, and national security; 
Whereas Argonne is a national leader in the design, construction, and operation of large, one-of-a-kind scientific research facilities, consistently delivering these facilities on schedule and within budget; 
Whereas Argonne’s national scientific user facilities provide the highest level of scientific, engineering, and technical support to thousands of scientists each year whose published works continue to consistently enrich their respective research fields; 
Whereas the Advanced Photon Source provides the most brilliant X-ray beams in the Western Hemisphere for research and is used every year by about 3,000 scientists to conduct research on topics ranging from combustion engines to nanotechnology, making it the Department of Energy’s most-used scientific facility; 
Whereas the Argonne Tandem-Linac Accelerator System, known as ATLAS, provides beams of any element up to and including uranium for studies of the forces within atomic nuclei, and as such is world renowned in the physics community and annually receives three times more research proposals than it can accommodate; 
Whereas the transfer of technology developed from publicly funded research at Argonne to private industry has helped to strengthen the Nation’s economy and technology base; and 
Whereas Argonne provides a wide range of educational opportunities for faculty and students coming from institutions ranging from leading national universities to local junior high schools and thereby attracts more people to its educational programs than any other Department of Energy national laboratory: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the outstanding and unique role that the Argonne National Laboratory has played over the past 60 years in the scientific and technological advancement of our Nation and of the world; 
(2)praises the Argonne National Laboratory on the great flexibility and foresight it has had in moving from being one of the Nation’s original prominent physics laboratories to a highly diversified scientific laboratory of world prominence in a variety of fields; 
(3)congratulates the dedicated employees at Argonne National Laboratory past and present who have worked to make the institution one of the greatest research resources in the world; and 
(4)encourages Argonne National Laboratory to continue its leadership in pushing the scientific frontiers as we work to address unprecedented challenges whose solutions are grounded in science and technology. 
 
